Citation Nr: 1229077	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  01-01 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for left total knee replacement, beginning August 1, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), beginning August 1, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to March 1990.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Winston -Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In February 2003, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Veteran's appeal was before the Board in March 2011.  In that determination, the Board denied a disability rating in excess of 10 percent for disability of the left knee on a basis other than instability and subluxation, prior to June 18, 2010, granted entitlement to a disability rating of 100 percent for a total left knee replacement from June 18, 2010, through June 2011, and denied entitlement to a TDIU prior to June 18, 2010.  The Board also remanded issues of entitlement to a disability rating in excess of 10 percent for disability of the left knee on a basis other than instability and subluxation, beginning July 1, 2011, and entitlement to a TDIU, beginning July 1, 2011.

At the time of the March 2011 decision and remand, the Board was unaware of an October 2010 RO rating decision that (1) terminated any disability rating for cartilage tear with reconstruction of the left knee, post operative, effective June 18, 2010; (2) terminated any disability rating for arthritis of the left knee, manifested by painful motion, effective June 18, 2010; and (3) assigned a 100 percent disability rating for left total knee replacement from June 18, 2010, which was reduced to a 30 percent rating from August 1, 2011.

Therefore, the Veteran's left knee disability is now rated 30 percent disabled under a single diagnostic code, with the exception of a noncompensable rating for a left knee scar that is not on appeal before the Board.  Furthermore, the RO assigned a 100 percent rating for the left knee disability until July 31, 2011.  Therefore, the only issue remaining with regard to the Veteran's left knee disability is whether an evaluation in excess of 30 percent is warranted from August 1, 2011.  In addition, given the 100 percent schedular rating that is assigned to the left knee from June 18, 2010, to July 31, 2011, the remaining controversy regarding entitlement to a TDIU is whether it is warranted beginning August 1, 2011.  Therefore, the Board will confine this discussion to the issues as set forth above.  The TDIU issue is addressed in the REMAND that follows the ORDER section of this decision.

The issues of entitlement to service connection for hypertension, acoustic neuroma, hearing loss disability, tinnitus, and obstructive sleep apnea have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Since August 1, 2011, the Veteran's left knee replacement residuals have not been productive of chronic severely painful motion or weakness in the affected extremity, flexion limited to 45 degrees, extension limited to 10 degrees, any subluxation or lateral instability, ankylosis, malunion of the tibia and fibula, dislocated semilunar cartilage, or locking of the knee.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a total left knee replacement from August 1, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5055, 5256-5262 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an increased rating for a total left knee replacement, from August 1, 2011.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  However, the Court also stated that the failure to provide such notice in connection with adjudications prior to the enactment of the VCAA was not error and that in such cases, the claimant is entitled to "VCAA-content complying notice and proper subsequent VA process."  Id. at 120.

The Veteran filed his claim for increased rating in October 1997, prior to the passage of the VCAA.  The originating agency provided the Veteran with all required notice in a letter mailed in December 2007.  Although the full notice required by the VCAA was not sent until after the initial rating decision, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim herein decided.  Treatment records, including service treatment records, pertinent VA and private medical records, have been obtained.  Records from the Social Security Administration (SSA) have been obtained. 

The Veteran has been afforded an appropriate VA medical examination.  While the Veteran suggests in a June 2012 written statement that the July 2011 VA examination was inadequate because the examiner did not test range of motion, the examination report shows that range of motion of the Veteran's left knee was tested.  Furthermore, the examiner conducted a thorough examination, solicited history from the Veteran, and provided conclusions based upon the evidence of record.  The Board finds that the examination report is adequate.  At the hearing, the Veteran was questioned about his claims in a manner that served to make him more aware of the criteria for entitlement to the claimed benefits and the types of findings that would need to be shown to meet those criteria.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Neither the Veteran nor his representative has asserted there is any other existing evidence that should be obtained before the Board adjudicates this appeal, nor is the Board aware of any such evidence.  Therefore, the Board is also satisfied that the originating agency has complied with VA's duty to assist the Veteran in the development of this claim. 

The Board will therefore address the merits of the claim.

II.  Analysis

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  38 C.F.R. § 4.71a, Diagnostic Code Diagnostic Code 5055.  A 30 percent is the minimum rating.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to diagnostic codes 5256, 5261, or 5262.  A 60 percent rating is warranted with chronic residuals consisting of severe painful motion or weakness in the affected extremity.

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensable (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling. 

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensable (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.

DC 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2011).  See generally DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

In July 2011, the Veteran underwent VA examination during his period of 100 percent disability rating but only a few days prior to the 30 percent rating assigned on August 1, 2011.  He sustained a fall, skinning his knee one week ago.  On examination, the Veteran had a broad-based gait.  He seemed a bit unsteady on his feet.  He had a healing abrasion over the anterior aspect of the left knee.  He had an anterior midline incision noted over the left knee and a very mild degree of effusion in the knee.  There were well-healed lateral incisions over the knee and medial incisions.  Range of motion was from 0 to 120 degrees.  He had good stability to varus, valgus, and anterior and posterior rotatory stress in both full extension and flexion.  X-rays revealed a total knee arthroplasty in good position.  There was some mild residual osteophyte formation in the posterior condylar region.  These appeared to be well away from the articulating surfaces of the arthroplasty.  The examiner concluded that the Veteran had an acceptable result of his knee surgery.  He had a permanent partial disability of the left knee.  He had restrictions in terms of prolonged standing and would do well in a sedentary occupation.  His left knee was not sufficient to place him on the unemployable list.

Private physical therapy records show that the Veteran finished physical therapy for his left knee in August 2011.  At times, he reported stiffness in his knee, and at other times, he reported that he was doing well.  His pain rating was 0/10.  He stated that he did fairly well after rehabilitation status post total knee arthroplasty but never felt quite right.  He initially reported progressive pain in the lateral and posterior aspect of the left knee over three to four months, which was affecting his quality of life.  There was noted tightness at the posterior aspect of the left knee following treatment.

In September 2011, the Veteran underwent VA examination.  He complained of constant, moderate to severe, and achy pain and spasms in his knee since surgery.  He had been able to walk up to a mile but stopped in May 2011 due to pain.  He could now walk about twenty minutes.  Pain was worse with weight bearing and use.  He was now in physical therapy.  He did not use a cane.

Analysis

After reviewing the record, the Board finds that the Veteran's left knee replacement does not warrant more than a 30 percent rating. 

Initially, the Board notes that the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  

However, 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259,  262 (1994).  

In this case, the Veteran's knee replacement residuals do not warrant a 60 percent rating under Diagnostic Code 5055.  While the record reflects painful motion and weakness, it does not reveal severely painful motion or weakness in the left leg.  Range of motion was noted to be from 0 to 120 degrees, with no pain noted.  Furthermore, every private physical therapy record shows that the Veteran's pain was reported as 0/10, before and after therapy.  While this evidence shows left knee replacement residuals with pain and weakness, it does not indicate chronic residuals of severely painful motion or weakness in the affected extremity, as contemplated in a 60 percent rating under Diagnostic Code 5055. 

Furthermore, the Veteran's left knee replacement residuals do not warrant a separate compensable rating under Diagnostic Code 5257 because the Veteran has not reported experiencing any instability or subluxation of the knee and the medical evidence shows that his knee is stable.  The Board acknowledges that the Veteran reported a recent fall during the VA examination; however, he did not report that the fall was due to his left knee.  Again, the medical evidence shows that his knee was found to be stable.

Moreover, a higher rating under any other diagnostic code, or combination of diagnostic codes, is not warranted.  Again, flexion of the left knee was shown to be to 120 degrees, with no report of pain on motion, and extension was to 0 degrees.  There is no evidence of additional functional impairment during flare-ups.  As already noted, private physical therapy records show that the Veteran reported no pain in his left knee following therapy.  Therefore, the Veteran's limitation of flexion does not approximate limitation to 45 degrees, and his extension does not approximate limitation to 10 degrees.  Thus, separately compensable disability ratings for limitation of flexion and extension would not be warranted, and the Veteran's limitation of motion of the left knee would warrant no more than 10 percent.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5260, 5261.

The Board has also considered ratings under Diagnostic Codes 5256, 5258, and 5262.  However, the Veteran has never been noted to have had any ankylosis of the left knee, or malunion of the tibia and fibula.  Also, the Veteran has never been noted to have any dislocated semilunar cartilage, and there is no evidence of loosening of the components of the left knee replacement.  There is no lay or medical evidence of locking.  Accordingly, disability ratings under any of these diagnostic codes would not be warranted. 

Thus, considering the provisions of Diagnostic Code 5055 and all other relevant diagnostic codes, the Veteran's left knee replacement residuals do not warrant a disability rating, or combination of disability ratings, in excess of 30 percent beginning August 1, 2011.  Accordingly, the Veteran's increased rating claim must be denied. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a rating in excess of those discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Finally, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (2011). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Since August 1, 2011, the Veteran has not specifically alleged that his left knee disability prevents him from working.  Furthermore, the July 2011 VA examiner opined that, while the Veteran would have restrictions on prolonged standing, he would do well in a sedentary occupation.  His left knee disability was not sufficient to place him on the unemployable list. 

The assigned rating of 30 percent reflects that the disability is productive of impairment in earning capacity.  However, there is no indication in the record that the average industrial impairment from his disability would be in excess of that contemplated by the assigned rating.  The manifestations of the Veteran's left knee replacement residuals are contemplated by the schedular criteria, and in this regard the Board notes that the Veteran has consistently been noted to have had a successful knee replacement, with no evidence of any loosening of the components.  In addition, the record reflects that the Veteran has not required frequent hospitalizations for his left knee disability. 

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extra-schedular consideration.


ORDER

A disability rating in excess of 30 percent for left total knee replacement, beginning August 1, 2011, is denied.


REMAND

The Veteran seeks a total rating based on unemployability.  However, on review of the record, the Board finds that further action is required, which precludes the Board from addressing this claim at this juncture.

As noted above, several claims were raised by the Veteran's representative in the June 2012 written brief presentation.  The Veteran does not currently meet the minimum schedular criteria for a total rating based on unemployability.  Therefore, the Board has determined that his service connection claims should be resolved before the Board decides the total rating claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Following adjudication of the referred claims listed above, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be furnished a supplemental statement of the case and given the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


